UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 SONYA OWENS,

                       Debtor/Appellant,
                                                  Case No. 1:16-cv-01432 (CRC)

                       v.                         Bankruptcy Case No. 16-00043

 NANCY SPENCER GRIGSBY,
 Chapter 13 Trustee,

                       Appellee.

                                   MEMORANDUM OPINION

       Sonya Owens seeks to appeal multiple orders of the Bankruptcy Court issued in

connection with her 2016 Chapter 13 case. However, this Court has jurisdiction to review only

one of those orders, and none of Owens’s arguments relevant to that order are availing.

Accordingly, the Court will dismiss Owens’s appeal in part, and otherwise affirm.

       On February 8, 2016, Sonya Owens filed a voluntary petition under Chapter 13 of the

Bankruptcy Code in the U.S. Bankruptcy Court for the District of Columbia. B.R. 4.1 Roughly

one month later, on March 9, 2016, Cynthia Niklas—at the time appointed as Chapter 13

Trustee—moved to dismiss Owens’s bankruptcy case with prejudice. B.R. 22–25. In the

motion, Niklas alleged that Owens had violated a number of Chapter 13 code provisions by

failing to, among other things, make timely plan payments and provide previous federal income

tax returns. B.R. 22–23. Niklas also noted that Owens had filed another Chapter 13 bankruptcy

case in 2007, which had been dismissed with prejudice due to defaulted plan payments. B.R. 23.

Attached to the Trustee’s motion was a notice titled—in bold, all-capital letters—“Notice of


       1
        The Court will abbreviate “Bankruptcy Record,” ECF No. 2, as “B.R.” in citations
throughout this opinion. Page numbers are ECF page numbers unless otherwise noted.
Opportunity and Deadline to Object to Motion to Dismiss With Prejudice.” B.R. 24. The notice

stated that a hearing on the motion was scheduled for April 22, but further advised (again, largely

in bold, all-capital letters): “Please take notice that within twenty one (21) days after the date of

this notice you must file and serve a written objection to the motion . . . . If you fail to file a

timely objection, the motion may be granted by the court without a hearing.” B.R. 24.

        As of April 7, nearly one month after the dismissal motion had been filed, Owens had

filed no opposition. On that date, the bankruptcy court granted the motion and dismissed the

case. B.R. 66. On April 27, the case was closed, and Niklas was discharged as Trustee. See

Bankruptcy Court Docket Sheet (“Bankr. Docket”), ECF No. 1. However, on May 19—more

than two months after the filing of the dismissal motion, and more than one month after the

court’s dismissal order—Owens filed a notice of appeal, attempting to challenge the bankruptcy

court’s dismissal. In a subsequent opinion and order, the bankruptcy court noted that Owens’s

appeal notice was untimely, having been brought more than fourteen days after the order it

sought to appeal. See Memorandum Decision & Order Setting a Deadline for the Debtor to File

a Motion to Reopen the Case in Order to Pursue an Appeal, June 7, 2016 (“June 7 Order”), ECF

No. 1-1, at 13–16. The court nonetheless permitted Owens fourteen days “to file a motion to

reopen this case in order to pursue [her] appeal.” Id. at 16.

        In response, Owens filed what she styled a “Reply” to the court’s order, which the court

treated as a motion to vacate, and which it addressed in yet another order. See Memorandum

Decision Re: Reply to Memorandum & Order Setting Deadline to File Motion to Re-Open Case

to Pursue Appeal, July 15, 2016 (“July 15 Order”), ECF No. 1-1, at 17–23. In short, the court in

this last order struck Owens’s May 19 notice of appeal, denied what it read as her motion to

vacate, and reopened the case “for the limited purpose of pursuing” an appeal of that July 15



                                                   2
Order. Id. at 23. The court made express that the case was not reopened “for the purpose of

pursuing the notice of appeal filed on May 19,” i.e., the appeal of the court’s original dismissal.

Id.

         On July 25, Owens accepted the court’s invitation and filed a notice of appeal, this one

timely. See Notice of Appeal, ECF No. 1-1, at 3–6. However, on the Notice of Appeal form,

when asked to “[d]escribe the judgment, order, or decree appealed from,” Owens simply wrote,

“All.” Id. at 5. And when asked to provide the date of those judgments, Owens wrote “3-9-

2016,” “4-7-2016,” and “7-15-2016,” presumably referring to the Trustee’s dismissal motion, the

bankruptcy court’s initial dismissal order, and the bankruptcy court’s final July 15 order,

respectively. Id. In December 2016, having received no appellate briefing from Ms. Owens, this

Court directed her to file an opening brief by January 15, 2017. On January 18, Owens filed

what she styled a “Complaint,” but what the Court will treat as the appellant’s brief. See ECF

No. 3 (hereinafter “Br. of Appellant”). In it, Owens primarily attacks the bankruptcy court’s

dismissal decision, asserting among other things: that the grounds for the dismissal motion were

false, that she should have been appointed an attorney, that the dismissal order was improperly

posted to the internet, that she was not properly served with the dismissal order, and that it was

improper for the court to dismiss her case without a hearing. See id. In response, Ms. Nancy

Grigsby—in her official capacity as Chapter 13 Trustee—filed a motion to dismiss the appeal,

arguing that this Court is without jurisdiction to reach the merits of Owens’s claims. See

Appellee’s Mot. to Dismiss Appeal, ECF No. 6. Despite the passage of over five months, Owens

has not responded directly to the dismissal motion.

       Under Federal Rule of Bankruptcy Procedure 8002(a)(1), “a notice of appeal must be

filed with the bankruptcy clerk within 14 days after entry of the judgment, order, or decree being



                                                 3
appealed.” Under Rule 8002(d)(1)(B), “the bankruptcy court may extend the time to file a notice

of appeal upon a party’s motion that is filed . . . within 21 days after” what would otherwise be

the deadline, but only if the would-be appellant “shows excusable neglect.” As described above,

Owens missed both deadlines, having attempted to file her notice of appeal a full six weeks after

the dismissal order. Her latest notice of appeal was filed in July, roughly three months after the

dismissal order. Because filing a timely notice of appeal is “mandatory and jurisdictional,”

Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)), this Court may not reach the merits of the bankruptcy

court’s original dismissal order. See also In re Murphy, 547 B.R. 875, 880 (Bankr. W.D. Pa.

2016) (“[T]he time to file a bankruptcy appeal is jurisdictional thus depriving reviewing courts of

jurisdiction over an untimely appeal.”). It follows that the Court lacks jurisdiction to consider

most of Owens’ arguments on appeal, which challenge the dismissal of her case and the

representations from Niklas that precipitated that dismissal.

       This Court does have jurisdiction to review the bankruptcy court’s July 15, 2016 Order,

since Owens appealed that judgment within the fourteen-day window. The Court is able to

identify only two arguments in Owens’s brief, however, that are relevant to that Order or its

reasoning. First, Owens argues that, under Federal Rule of Bankruptcy Procedure 9014(a), the

bankruptcy court was required to hold a hearing before dismissing her case. See Br. of Appellant

2–3. Rule 9014(a) provides that “[i]n a contested matter not otherwise governed by these rules,

relief shall be requested by motion, and reasonable notice and opportunity for hearing shall be

afforded the party against whom relief is sought.” As the bankruptcy court explained in the July

15 Order, however, Owens was given “reasonable notice” and the “opportunity for a hearing.”

See B.R. 24. By failing to file a written objection to the dismissal motion, Owens chose not to



                                                 4
avail herself of that opportunity. In any event, even if the bankruptcy court’s dismissal did

somehow violate a hearing requirement, Owens’s May 19 notice of appeal would still have been

untimely under Federal Rule of Bankruptcy Procedure 8002—and that untimeliness was the

basis for the bankruptcy court’s July 15 Order.

        Second, in cursory fashion, Owens argues that the “separate document rule” applied to

the dismissal proceedings (and presumably was violated). Under Federal Rule of Bankruptcy

Procedure 7058 (incorporating Federal Rule of Civil Procedure 58), with several exceptions,

“[e]very judgment and amended judgment must be set out in a separate document.” Fed. R. Civ.

P. 58(a). The Court is unable to confirm from the record below whether or not the court’s

dismissal order indeed was “set out in a separate document.” But assuming it was not, as the

bankruptcy court explained, Bankruptcy Rule 7058 applies only to particular adversary

proceedings, and a motion to dismiss a Chapter 13 bankruptcy case is not one of them. See Fed.

R. Bankr. P. 7001.

        For the reasons explained above, then, and as set forth in an accompanying Order, the

Court will dismiss Owens’s appeal to the extent that it challenges the bankruptcy court’s original

dismissal order. Otherwise, the July 15, 2016 Order—the only order this Court has jurisdiction

to review on appeal—will be affirmed.2




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date:       July 14, 2017


        2
         In light of the Court’s decision, Owens’s “Emergency Motion for Stay Pending
Appeal,” ECF No. 4—which turns on the merits of the bankruptcy court’s dismissal—will be
denied, and Owens’s “Motion for Tolling Pending Receipt of Court’s Decision and
Memoranda,” ECF No. 9, will be denied as moot.
                                                  5